Case 19-11009-1-rel   Doc 62   Filed 12/20/19 Entered 12/20/19 11:45:14   Desc Main
                               Document     Page 1 of 3



 So Ordered.

 Signed this 20 day of December, 2019.



                                          _______________________________
                                             Robert E. Littlefield, Jr.
                                             United States Bankruptcy Judge
Case 19-11009-1-rel   Doc 62   Filed 12/20/19 Entered 12/20/19 11:45:14   Desc Main
                               Document     Page 2 of 3
Case 19-11009-1-rel   Doc 62   Filed 12/20/19 Entered 12/20/19 11:45:14   Desc Main
                               Document     Page 3 of 3
